DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keita Imai (Reg. No. 74,579) on 04/22/2021.


In the claims:
In claim 1, line 18, before “paper feed”, insert --obtained--.
In claim 3, line 5, before “paper” (second occurrence), insert --obtained--.
In claim 19, line 19, before “paper feed”, insert --obtained--.
In claim 20, line 17, before “paper feed”, insert --obtained--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, YUKIE ITSUO (JP 2016-175354 A) does not disclose, teach or suggest, wherein the controller performs the rewriting in a case where identification information of the attribute information of paper included in the obtained paper feed information and identification information of the attribute information of paper stored in the memory are identical, and pieces of attribute information of paper in the obtained paper feed information and pieces of attribute information of paper stored in the memory are different, as recited in independent claim 1.
Claims 3, 5, 8, 9, 10, 11, 12, 13, 15 and 17 are allowable because they are dependent on allowable independent claim 1 above.

Regarding amended independent claim 18, the closest prior art of record, namely, YUKIE ITSUO (JP 2016-175354 A) does not disclose, teach or suggest, wherein the predetermined time point is when the printing apparatus is restored from a 18.

Regarding amended independent claim 19, the closest prior art of record, namely, YUKIE ITSUO (JP 2016-175354 A) does not disclose, teach or suggest, wherein the controller performs the rewriting in a case where identification information of the attribute information of paper included in the obtained paper feed information and identification information of the attribute information of paper stored in the memory are identical, and pieces of attribute information of paper in the obtained paper feed information and pieces of attribute information of paper stored in the memory are different, as recited in amended independent claim 19.

Regarding independent claim 20, the closest prior art of record, namely, YUKIE ITSUO (JP 2016-175354 A) does not disclose, teach or suggest, rewriting in a case where identification information of the attribute information of paper included in the obtained paper feed information and identification information of the attribute information of paper stored in the memory are identical, and pieces of attribute information of paper in the obtained paper feed information and pieces of attribute information of paper stored in the memory are different, as claimed in independent claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DOV POPOVICI/Primary Examiner, Art Unit 2677